DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does/do not fall within at least one of the four categories of patent eligible subject matter because these claims recited for a "computer readable storage media" and such media fails to explicitly recited in the claims as being “non-transitory”. Thus, the examiner has given the broadest interpretation that the media include carrier wave or signal. And claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. 
Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record Kim (US Publication 2020/0344629 A1) discloses a computer-implemented method (fig. 2F) comprising: analyzing, by one or more computer processors 2k-42 (fig. 2K), a request by an application 2f-05, executing within a device 1a-35 (fig. 1), to wirelessly uplink data to a telecommunication node 1a-05/10/15/20 (page 29 paragraph 0473); establishing, by one or more computer processors, a set of logical channels assigned to the application (pages 30-31 paragraph 0484); transferring, by one or more computer processors, the data among one or more logical channels, of the set of logical channels, based on a status flag related to data compression corresponding to the data (page 31 paragraph 0484); and uplinking, by one or more computer processors, the data to the telecommunication node (page 31 paragraph 0486). However, the prior art of record fails to teach for “determining, by one or more computer processors, that the data is transferred via a compression-disabled logical channel, of the set of logical channels; responsive to determining that the data is transferred via the compression-disabled logical channel, bypassing, by one or more computer processors, a data compression function prior to preparing the data for uplink”, when the determining and bypassing are considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claims 9 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467